ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 15 Dec 2021 has been entered.  Claims 1-2, 4-9, 11-16 and 18-21 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 101 rejections; and the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Desodt, Woodford, Prados, Solodky, nor Bilik, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“determining, by the ADV, if the current residual FFT sidelobe level is lower than a desired threshold; and in response to determining that the current residual FFT sidelobe level is lower than the desired threshold, extracting, by the ADV, information of the target from the current FFT data and 
in response to determining that the current residual FFT sidelobe level is not lower than the desired threshold, iteratively identifying an additional target signal of an additional target from the current FFT data, estimating FFT sidelobes of the additional target based on the additional target signal, and 
subtracting the estimated FFT sidelobes of the additional target from the current FFT data to update the current FFT data and to update the current residual FFT sidelobe level, wherein the current FFT data is utilized by the ADV to generate a planned trajectory for guiding the ADV.” 
as recited by claim 1 and similarly recited in claim(s) 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2, 4-7, 9, 11-14, 16, and 18-21 depend on claims 1 8 and 15; and each is therefore also allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648